DISMISS and Opinion Filed August 9, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00388-CV

                       2012 PROPERTIES, LLC, Appellant
                                    V.
                 RYAN POWDRILL AND CITY OF GARLAND, AND
               GARLAND INDEPENDENT SCHOOL DISTRICT, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-40187

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s July 28, 2016 motion to dismiss the appeal. Appellant has

informed the Court that it longer wishes to pursue this appeal. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


160388F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

2012 PROPERTIES, LLC, Appellant                   On Appeal from the 298th Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00388-CV        V.                      Trial Court Cause No. TX-13-40187.
                                                  Opinion delivered by Chief Justice Wright.
RYAN POWDRILL, CITY OF GARLAND,                   Justices Myers and Stoddart participating.
AND GARLAND INDEPENDENT
SCHOOL DISTRICT, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered August 9, 2016.




                                            –2–